Citation Nr: 0917946	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for lack of balance, to 
include as secondary to service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to May 
1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 and April 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefit sought on appeal.  Although the matter was certified 
to the Board as two separate claims, one based on direct 
service connection and the other based on secondary service 
connection, the Board has combined the two theories into one 
issue as reflected above.  

In April 2009, the Veteran presented testimony at a personal 
hearing conducted at the Lincoln RO before the undersigned.  
A transcript of this personal hearing is in the Veteran's 
claims folder.

The record reflects that additional information to include VA 
treatment records has been associated with the claims file 
following the issuance of the last supplemental statement of 
the case (SSOC) dated in August 2007.  However, a review of 
this evidence reflected that these records are not pertinent 
to the matter on appeal.  Thus, the Board may proceed without 
remanding the matter to the RO for consideration in the first 
instance or obtaining a waiver from the Veteran.  38 C.F.R. § 
20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A disability characterized by loss of balance has not 
been shown to be causally or etiologically related to the 
Veteran's military service, or to service-connected hearing 
loss.  


CONCLUSION OF LAW

Loss of balance was not incurred in active service, nor was 
it proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify with regard to 
the elements of direct service connection was satisfied by a 
letter sent to the Veteran in August 2006.  This letter 
addressed all of the direct service connection notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ in November 2006.  The Board finds that 
the VCAA duty to notify with regard to the elements of 
secondary service connection was satisfied by a letter sent 
to the Veteran in February 2007.  This letter addressed all 
of the secondary service connection notice elements and was 
sent prior to the initial unfavorable decision by the AOJ in 
April 2007.  In the August 2006 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was harmless error as service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent a VA 
examination in March 2007, which as will be discussed more 
thoroughly below, was adequate upon which to base a decision.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with SOCs and a SSOC, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran contends that he has loss of balance secondary to 
his service-connected hearing loss.  During his hearing, he 
testified that he falls easily and that there is dizziness 
associated with the falls.  Although he had this problem 
during service, he stated that he has had it mainly in the 
last ten years.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for loss of 
balance.  The service treatment records were absent for 
complaints, treatment, findings, or diagnoses of a loss of 
balance.  As such, a balance disorder was not shown during 
service.

The first post-service findings pertaining to the claim were 
dated in 1954.  In a March 1954 record, Dr. L.F.E. stated 
that he treated the Veteran in 1951 for vertigo and passing 
out.  The diagnosis was migraine.  An April 1954 record from 
Dr. H.T.H. indicated that the treated the Veteran in February 
1952 after he reported symptoms including dizzy spells and 
passing out.  The impression was anxiety tension.  Dr. H.T.H. 
stated that if he was treating the Veteran in 1954, he would 
consider epilepsy in connection with the passing out.  An 
April 1954 record from Dr. W.M.R. reflected that he treated 
the Veteran was anxiety neurosis, headaches, dizziness, 
fainting, and choking sensations from 1951 to 1953.  The 
diagnosis was anxiety neurosis.  In June 1954, the Veteran 
underwent a VA examination wherein he reported passing out 
and waking up with choking spells for the past ten years.  
The diagnosis was anxiety reaction with somatization 
manifestations.  A neurological disorder was not found and X-
rays of the skull and EEG was within normal limits.  Thus, it 
appears that the dizziness the Veteran experienced in the 
1950s was attributed to anxiety.

The next indication of a balance related problem was in a 
March 2006 VA treatment record wherein the Veteran reported 
that he had a balance problem.  In March 2007, the Veteran 
underwent a VA ear disease examination.  The Veteran reported 
that his biggest complaint was being off balance when he 
walked and not feeling steady on his feet.  In the past, he 
had passed out.  The Veteran reported that he had experienced 
lightheadedness since he was ten years old.  After reviewing 
the Veteran's claims file and noting his reported history, 
the examiner provided a diagnosis of imbalance, but not true 
vertiginous symptoms.  The examiner opined that the Veteran's 
lack of balance was less likely as not due to his service 
connected hearing loss.  The rationale was that the Veteran 
had a significant amount of cardiac problems which were 
likely the source of his off balance.  Moreover, the 
Veteran's symptoms did not clinically appear to be 
vertiginous symptoms.  The examiner reasoned that the Veteran 
would need to have more true vertiginous symptoms present to 
relate to his ears.  The Board affords this opinion great 
probative weight as it is based on a thorough review of the 
Veteran's pertinent history and is supported by the other 
evidence in his claims file.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  In his regard, VA treatment records 
indicated that in 2006, he was undergoing treatment for 
cardiac conditions including recurrent atrial fibrillation 
and significant bradycardia.  In December 2006, he was 
hospitalized twice for syncope and trial fibrillation.  He 
had a history of chronic atrial fibrillation and began having 
fainting spells in 1992.  

In conclusion, although the Veteran appears to have problems 
with his balance, the Board finds that the Veteran's claim of 
entitlement to service connection for a loss of balance have 
not been shown to be related to service or to his service-
connected hearing loss.  As reflected above, the service 
treatment records were absent for findings related to balance 
problems and the problems the Veteran had with dizziness in 
the 1950s was attributed to anxiety.  As shown above, his 
current findings of loss of balance and dizziness were found 
to be more likely attributed to his non-service connected 
cardiac problems.  Although the Veteran might sincerely 
believe that his balance problems are related to service or 
to his service-connected hearing loss, he, as a layperson, is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, service connection for loss of balance must 
be denied.  38 C.F.R. §§ 3.303, 3.310.  


ORDER

Entitlement to service connection for lack of balance, to 
include as secondary to service-connected hearing loss, is 
denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


